Name: 2009/45/EC: Decision of the European Parliament and of the Council of 18Ã December 2008 on mobilisation of the Flexibility Instrument in accordance with point 27 of the Interinstitutional Agreement of 17Ã May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management
 Type: Decision
 Subject Matter: foodstuff;  prices;  EU finance;  free movement of capital;  budget;  economic conditions
 Date Published: 2009-01-23

 23.1.2009 EN Official Journal of the European Union L 19/49 DECISION OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 18 December 2008 on mobilisation of the Flexibility Instrument in accordance with point 27 of the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (2009/45/EC) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (1), and in particular the fifth paragraph of point 27 thereof, Having regard to the proposal from the Commission, Whereas, at the conciliation meeting on 21 November 2008, the two arms of the budgetary authority agreed to mobilise the Flexibility Instrument to complement the financing in the 2009 budget, beyond the ceilings of heading 4, of EUR 420 million towards the financing of the facility for a rapid response to soaring food prices in developing countries, HAVE DECIDED AS FOLLOWS: Article 1 For the general budget of the European Union for the financial year 2009, the Flexibility Instrument shall be used to provide the sum of EUR 420 million in commitment appropriations. That amount shall be used to complement the financing of the facility for a rapid response to soaring food prices in developing countries in heading 4. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Strasbourg, 18 December 2008. For the European Parliament The President H.-G. PÃ TTERING For the Council The President E. WOERTH (1) OJ C 139, 14.6.2006, p. 1.